Citation Nr: 1533485	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-11 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut

THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disorder (GERD).

2.  Entitlement to service connection for Hepatitis C.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty for training from May 1972 to November 1972.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from July 2009 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In April 2015, the Veteran testified before the undersigned during a video-conference hearing.  A transcript of the hearing is included in the claims file.

As a matter of clarification, the RO has characterized the appeal involving a gastrointestinal disorder and Hepatitis C as applications to reopen previously denied claims.  In a July 2009 rating decision, the RO denied service connection for the disorders. While the Veteran filed a notice of disagreement as to these claims in September 2009, in a December 2010 rating decision, the RO denied reopening the claims.  Under the law, the Veteran's filing of the notice of disagreement then placed his original claims of service connection under appellate review and new and material evidence is therefore not required to reopen the claim. 

Also, in a December 1999 rating decision, the RO declined to reopen a claim for service connection for a stomach disorder, and the Veteran did not appeal the decision.  However, as the current claim is based on diagnoses not of record when the previous decision was rendered, including peptic ulcer disease, complicated by gastrointestinal bleeding, status-post partial gastrectomy, the claim for a gastrointestinal disorder has not been characterized as an application to reopen based on the December 1999 rating decision.  See Virtual VA Entry August 25, 2014, p. 84/166; Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008) (holding, claims based upon distinct diagnosed diseases or injuries must be considered separate and distinct claims.)

With regard to the claim for a kidney disorder, as noted, in September 2009 the Veteran submitted a timely NOD in response to a July 2009 rating decision that denied service connection this claim, in addition to the claims for GERD and Hepatitis C.  VBMS Entries July 21, 2009 & September 4, 2009.  However, the Agency of Original Jurisdiction (AOJ) did not issue a Statement of the Case (SOC) on the claim for entitlement to service connection for a kidney disorder, and it must be remanded to the AOJ for this development.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

The file contains a SOC issued in July 2009 on a claim for a higher rating for a scar over the lip, as well as claims for service connection for a back and right ankle disorder.  The file also contains a SOC issued in August 2014 on claims for service connection for a right ankle, back, and psychiatric disorder.  The Veteran did not perfect an appeal of any of these claims.  No action by the Board is therefore required as to the claim for a higher rating for a scar over the lip, or the claims for service connection for a right ankle, back, or psychiatric disorder.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development of the claims is required and the matter is REMANDED for the following action:

1.  Issue the Veteran a SOC on the issue of entitlement to service connection for a kidney disorder.  The Veteran must be advised that for the Board to have jurisdiction in this matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran submit a timely substantive appeal, the matter must be returned to the Board for appellate review.

2.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, obtain:

* the private treatment records of Dr. S. (see Hearing Transcript, p. 4-6)

* the private treatment records of Dr. D. (see Hearing Transcript, p. 9)

* any updated records from the West Haven, Conn. VA Medical facility. 

Upload the records in separate electronic files to VBMS. 

3.  After all available records have been associated with the claims file/e-folder, consider affording  the Veteran appropriate VA gastrointestinal, hepatic, and any other appropriate medical examinations to determine if any of the disorders were caused by any incident of military service. 

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




